Opinion filed June 9, 2022




                                     In The

        Eleventh Court of Appeals
                                  __________

                             No. 11-22-00146-CR
                                 __________
                 NACOMAS EUGENE SAULS, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                     On Appeal from the 142nd District Court
                             Midland County, Texas
                         Trial Court Cause No. CR55027

                      MEMORANDUM OPINION
      Appellant has filed in this court a “Waiver of Appeal,” which we have filed as
a motion to dismiss. In the document, Appellant states that he “understands he has
a right to appeal” but that he “does not wish to pursue an appeal.” The document is
signed by both Appellant and Appellant’s counsel in compliance with Rule 42.2 of
the Texas Rules of Appellate Procedure.
      We acknowledge Appellant’s waiver, grant the motion, and dismiss the appeal.


June 9, 2022                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.